Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 18, 2020.
Claims 1-8 are currently pending with restriction election. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: An embodiment wherein “an image data acquisition unit…that acquires the surrounding situation data in the first specified region, as image data” [Specification, [0016]] (Claim 5)
 Species II: An embodiment wherein “determines whether a plurality of other vehicles other than the first other-vehicle group exist or not in a second lane located at a specified distance in the vehicle width direction from the first lane in the first specified region” [Specification, [0018]] (Claim 6)
Species III: An embodiment wherein “determines whether a branch road branching off from a lane in which the host vehicle 3 is driving and either of adjoining lanes adjoining the lane exists in the first specified region or not” [Specification [0021]] (Claim 8)
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of determining other vehicles nearby. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if claim 1 appears to be generic in the examiner’s opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Even though these three species pertain to determining if other vehicles are near the host vehicle, searching these three distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries, and finally separate analysis and therefore the election of a single species is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669         

/JESS WHITTINGTON/               Examiner, Art Unit 3669